[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           MAR 13, 2007
                             No. 06-15119
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                     ________________________
                    D. C. Docket No. 05-00857-CV-T
                        BKCY No. 03-81486-BK

IN RE: CHARLOTTE TERESA WILLIFORD,
       KENNETH WILLIFORD,

                                              Debtors.
__________________________________________________________________

CHARLOTTE TERESA WILLIFORD,
KENNETH WILLIFORD,

                                                    Plaintiffs-Appellants,

                                 versus

KENNETH L. FUNDERBURK, ESQ.,
THOMAS F. WORTHY, ESQ.,
FUNDERBURK, DAY & LANE, P.C.,

                                                    Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                            (March 13, 2007)
Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Appellants, Charlotte and Kenneth Williford, appeal the district court’s

order affirming the bankruptcy court’s memorandum decision granting summary

judgment to Appellees, Kenneth Funderburk, Thomas Worthy, and Funderburk,

Day & Lane, P.C., in Appellants’ adversary proceeding alleging that Appellees’

representation in a civil action violated the Alabama Legal Services Liability Act.

      Initially, we must determine the bankruptcy court’s jurisdiction to enter a

final order granting summary judgment. Both parties agree the adversary

proceeding was a non-core proceeding. The bankruptcy court heard the adversary

proceeding and issued a memorandum decision granting summary judgment to

Appellees. The district court affirmed in a short opinion, stating “[a]fter a de novo

review of the record, this court fully agrees with the careful and thoughtful

decision of the bankruptcy court.”

      A bankruptcy judge has jurisdiction to hear a non-core adversary proceeding

and enter a report and recommendation. 28 U.S.C. § 157(c)(1). For a bankruptcy

judge to enter the final order in a non-core adversary proceeding, however, the

parties must consent and the district court must refer the case to the bankruptcy

court. 28 U.S.C. § 157(c)(2). In this case, the parties did not consent to the

                                          2
district judge referring the case to the bankruptcy judge for final determination,

and the district judge made no such referral. Thus, the bankruptcy court should

have entered a report and recommendation recommending the district court grant

summary judgment in favor of Appellees rather than an order granting summary

judgment to Appellees. Because the district court reviewed the bankruptcy court’s

order de novo as required by 28 U.S.C. § 157(c)(1), however, we treat the

bankruptcy court’s memorandum decision as a report and recommendation, and

the district court’s order affirming the bankruptcy court as the final order adopting

the bankruptcy court’s report and recommendation.

        As to the substance of the claim, we agree with the district court that the

Appellants failed to state a claim under the Alabama Legal Services Liability Act.

Thus, we affirm for the reasons stated in the bankruptcy judge’s well-reasoned

memorandum decision (construed as a report and recommendation) of July 21,

2005.

        AFFIRMED.




                                           3